

116 HR 532 IH: Alternatives to Detention Act of 2019
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 532IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Mr. Brown of Maryland (for himself, Mr. Aguilar, Mr. Carbajal, Mr. Cohen, Ms. Clarke of New York, Mr. Gomez, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Norton, Ms. Pingree, Ms. Schakowsky, Mr. Takano, Mrs. Watson Coleman, and Ms. Omar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to use alternatives to detention for certain
			 vulnerable immigrant populations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Alternatives to Detention Act of 2019. 2.Alternatives to detaining undocumented individuals (a)In generalThe Secretary of Homeland Security shall establish programs that provide alternatives to detaining individuals under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), whether such detention is pending a decision on whether the individual is to be removed from the United States or after the issuance of a removal order. The programs shall provide for a continuum of supervision mechanisms and options, including community-based supervision and community support. The Secretary may contract with nongovernmental community-based organizations to provide services under such programs, which may include case management services, appearance assistance services, and screenings of individuals who have been detained.
			(b)Determination of vulnerable population or caregiver status required
 (1)In generalNot later than 48 hours after taking an individual described in subsection (a) into custody, the Secretary or the immigration judge shall make a determination whether an individual may participate in an alternatives to detention program and determine the appropriate level of supervision.
 (2)Special ruleIf the individual is member of a vulnerable population described in subsection (c), is a parent of a child under 18 years of age, or is dependent caregiver or a family caregiver, the individual may not be detained and must be placed in an alternatives to detention program that is a community-based supervision program.
 (3)ExceptionsAlternative to detention programs shall not be used— (A)for individuals detained under section 236A of the Immigration and Nationality Act (8 U.S.C. 1226a); or
 (B)when release on bond or recognizance is determined to be a sufficient measure to ensure appearances at immigration proceedings and public safety.
 (c)Vulnerable populationIn determining whether to place a detainee in an alternatives to detention program, the Secretary shall consider whether the detainee—
 (1)is an asylum seeker or victim of torture or trafficking; (2)has special religious, cultural, or spiritual considerations;
 (3)is pregnant or nursing; (4)is under 21 years of age or older than 60 years of age;
 (5)identifies as gay, lesbian, bisexual, trans­gen­der, or intersex; (6)is a victim or witness of a crime;
 (7)has a mental disorder or physical disability; or (8)has been determined by an immigration judge or the Secretary of Homeland Security to be experiencing severe trauma or to be a survivor of torture or gender-based violence, based on information obtained during intake, from the individual’s attorney or legal services provider, or through credible self-reporting.
				(d)Coordinator of Alternatives to Detention and Family Reunification
 (1)In generalThe Secretary of Homeland Security shall establish in the Department of Homeland Security the position of Coordinator of Alternatives to Detention and Family Reunification (Coordinator). The Coordinator shall be selected by the President and shall be appointed by, and report directly to, the Secretary. Subject to the availability of appropriations, the Secretary shall make available to the Coordinator such personnel, funds, and other resources as may be appropriate to enable the Coordinator to carry out the Coordinator’s mission.
				(2)Mission and duties of Coordinator
 (A)MissionThe Coordinator’s mission shall be to work with the executive departments (as defined in section 101 of title 5, United States Code) to coordinate—
 (i)the use of alternatives to detention programs; and (ii)the reunification of parents with children separated from them by the Secretary at or near a port of entry into the United States, or within 100 miles of an international border of the United States.
						(B)Duties of Coordinator
 (i)In generalThe Coordinator shall serve as the primary point of contact within the executive branch with the Congress, State and local governments, the private sector, and community leaders regarding the policies and programs described in clauses (i) and (ii) of subparagraph (A). Working with the input of the executive departments, the Coordinator shall be responsible for managing information flow, requests for actions, and discussions regarding such policies and programs with the Congress, State and local governments, the private sector, and community leaders.
 (ii)ReportNot later than 30 days after the date of the appointment of the Coordinator, the Coordinator shall issue a report to the Congress on the status of—
 (I)detentions under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) pending a decision on whether an individual is to be removed or after the issuance of a removal order; and
 (II)reunification of parents and children separated by the Secretary at or near a port of entry into the United States, or within 100 miles of an international border of the United States.
 (C)Duties of executive departmentsThe heads of the executive departments— (i)shall respond promptly to any request by the Coordinator;
 (ii)shall, consistent with applicable law, provide such information as the Coordinator deems necessary to carry out the Coordinator’s mission; and
 (iii)otherwise shall cooperate with the Coordinator to the greatest extent practicable to facilitate the performance of the Coordinator’s mission.
 (3)ConstructionNothing in this subsection shall be construed to impair or otherwise affect— (A)the authority granted by law to an executive department or the head thereof;
 (B)the functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals; or
 (C)the chain of command over the Armed Forces provided in section 162(b) of title 10, United States Code.
 (4)SunsetThis subsection shall cease to be effective on the date that is 3 years after the date of the enactment of this Act.
 (e)Parents and other caregiversFor purposes of this section: (1)The term dependent caregiver means an individual who lives with, and provides more than one-half of the financial support required by, a family member who is—
 (A)under 18 years of age; or (B)unable to engage in substantial employment due to a physical or mental health condition or disability.
 (2)The term family caregiver means an individual who lives with, and provides more than one-half of the personal care required by, a family member who is—
 (A)under 18 years of age; or (B)unable to engage in substantial employment due to a physical or mental health condition or disability.
 (3)The term family member, with respect to an individual receiving personal care services or financial support, means an individual who is—
 (A)a parent; (B)a spouse;
 (C)a child; (D)a step-family member; or
 (E)an extended family member. (4)The term parent means—
 (A)a biological or adoptive parent of a child, whose parental rights have not been relinquished or terminated under State law or the law of a foreign country; or
 (B)a legal guardian under State law or the law of a foreign country. 